 



EXHIBIT 10.1

SUPERIOR INDUSTRIES INTERNATIONAL, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
JANUARY 1, 2005

     This Executive Employment Agreement (“Agreement”), dated January 1, 2005 is
between Superior Industries International, Inc. (“Company”) and Steven J. Borick
(“Employee”).

RECITALS

     Company is formed to engage primarily in the automobile parts manufacturing
business. Employee has experience in this business and possesses valuable skills
and experience that will be used in advancing Company’s interests. Employee is
willing to be engaged by Company and Company is willing to engage Employee in
the capacity of President and Chief Executive Officer of Company (“President and
CEO”), upon the terms and conditions set forth in this Agreement. Capitalized
terms used herein without definition shall have the meanings ascribed to them in
this agreement.

AGREEMENT

     Employee and Company, intending to be legally bound, agree as follows:



1.   SERVICES



  1.1.   General Services. Reports to Board of Directors

1.1.1. Company shall engage Employee as its President and CEO, reporting to the
Board of Directors. As of the Commencement Date, Employee shall perform the
duties customarily performed by one holding such position in a similar business
as that engaged in by Company, as determined by the Board in its sole and
absolute discretion, and shall serve as a member of the Board so long as he is
employed as President and CEO of Company. Employee’s duties may change from time
to time on reasonable notice, based on the needs of Company and Employee’s
skills as determined by Company. (The duties to be performed by Employee to
Company and its affiliates shall hereinafter be referred to as the “Services”).


1.1.2. Employee shall devote his entire working time, attention, and energies to
the business of Company, and shall not, during the Term (as defined below), be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the prior written
consent of the Board. The foregoing is not intended to restrict Employee’s
ability to enter into passive investments that do not compete in any way with
Company’s business.



  1.2.   Location. Employee shall be based at the company’s corporate
headquarters. Employee shall undertake such travel as is necessary or advisable
for the effective performance of the duties of the position. Employee’s office
initially will be based in California or such other location in Los Angeles
County as Company may designate.     1.3.   Best Abilities. Employee shall serve
Company faithfully and to the best of his ability and shall use his best
abilities to perform the Services. Employee shall act at all times according to
what is reasonably believed to be in the best interests of Company.     1.4.  
Company Authority. As an officer of Company, Employee shall, with the assistance
of consultants, professionals, and other employees of Company, comply with all
laws, rules and regulations applicable to Employee as a result of this
Agreement. In complying with the Laws, Employee may after reasonable
investigation and in good faith rely upon advice given to Employee or to the
Board by Company’s legal counsel and other consultants or employees Company
engages in connection with compliance with the Laws; provided, however, that
Employee may rely only upon advice that is within the scope of the profession or
expertise of the person providing such advice. Prior to the execution of this
Agreement, Employee has received and reviewed Company’s Policies and Procedures
and Company’s Employee Handbook. Employee shall comply with Company’s Policies
and Procedures (as they may be amended from time to time), as well as practices
now in effect or as later amended or adopted by Company, as required of
similarly situated employees at Company.

1



--------------------------------------------------------------------------------



 



2.   TERM.



  2.1.   The term (the “Term”) of this Agreement shall be effective as of the
date hereof (the “Effective Date”) and shall govern Employee’s employment from
and after such date through and including December 31, 2009. This Agreement
shall automatically renew for an additional one (1) year period thereafter
unless either party provides written notice at least six (6) months in advance
of terminating the Agreement, or until as provided in Section 4 of this
Agreement.     2.2.   COMPENSATION AND BENEFITS     2.3.   Compensation.
Employee’s total compensation consists of base salary, variable compensation (as
further identified in this Agreement) and other benefits generally provided to
similarly situated employees of Company. Any compensation paid to Employee shall
be pursuant to Company’s policies and practices for exempt employees and shall
be subject to all applicable laws and requirements regarding the withholding of
federal, state and/or local taxes. Compensation provided in this Agreement is
full payment for the Services and Employee shall receive no additional
compensation for extraordinary services unless otherwise authorized in writing
by the Board.

2.3.1. Base Compensation. During the Term, Company agrees to pay Employee an
annual base salary of $750,000.00, less applicable withholdings, payable in
equal installments no less frequently than semi-monthly. In no event shall
Employee’s base compensation be less than $750,000.00 per year. Commencing on
the first anniversary of the Effective Date and on each anniversary thereafter,
the Board may, at its sole discretion, adjust the base compensation to take into
account Employee’s performance and the performance of Company in general;
however, the Board shall have no obligation to do so.

2.3.2. Variable Compensation. Employee shall be eligible for variable
compensation, subject to applicable withholdings and subject to approval by the
Board and the Company’s Compensation Committee, and shall be set forth in a
separate agreement.

2.3.3. Equity Compensation. Employee shall be eligible for equity compensation
in the form of non–qualified stock options subject to the terms of the Superior
Industries International, Inc., 2003 Equity Incentive Plan. For each year of
this Agreement commencing March 1, 2006, Employee shall receive an annual stock
option grant at fair market value (as defined in the 2003 Equity Incentive Plan)
of 120,000 shares per year. Shares will vest according to the terms of the 2003
Equity Incentive Plan. Stock option grants will be subject to the Employee’s
continued employment in the capacity of President and CEO at the Company.



  2.4.   Business Expenses. Company shall reimburse Employee for business
expenses reasonably incurred in performing the Services according to Company’s
Expense Reimbursement Policy.     2.5.   Additional Benefits. Company shall
provide Employee those additional benefits normally granted by Company to
similarly situated employees subject to eligibility requirements applicable to
each benefit. Company has no obligation to provide any other benefits unless
provided for in this Agreement. As of the Commencement Date, Company intends to
provide major medical and dental benefits, holidays, and a 401K Plan. To the
extent that Company offers life or disability insurance to other executive
officers of Company and to the extent Employee is otherwise eligible for
coverage there under without a material adverse impact on the ability of Company
to offer such benefits generally, Company shall make those same benefits
available to Employee. Company reserves the right to modify, suspend, or
discontinue any and all of the above benefit plans, policies, and practices at
any time without notice to or recourse by Employee so long as such action is
taken generally with respect to other similarly situated persons and does not
single out Employee.     2.6.1   Use of Automobile. The Company shall provide
Employee with a reasonable car allowance on a monthly basis intended to cover
all operating expenses of the automobile and adequate automobile insurance with
reasonable policy limits.     2.6.2   Paid Time Off. Employee shall be entitled
to four (4) weeks of paid time off per calendar year.



3.   TERMINATION



  3.1   Circumstances of Termination. This Agreement and the relationship
between Company and Employee may be terminated prior to the expiration of the
Term only as follows:

2



--------------------------------------------------------------------------------



 



3.1.1 Death. This Agreement shall terminate upon Employee’s death, effective as
of the date of Employee’s death.

3.1.2 Disability. Company may, at its sole discretion, either suspend
compensation payments due under Section 3.1 or terminate this Agreement due to
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
circumstances in which Employee is incapable of performing the Services, after
Company has made or attempted to provide reasonable accommodations to Employee
as required by applicable law, because of accident, injury, or physical or
mental illness for sixty (60) consecutive days, or is unable or shall have
failed to perform the Services for a total period of ninety (90) days,
regardless of whether such days are consecutive. If Company suspends
compensation payments because of Employee’s Disability; Company shall resume
compensation payments when Employee resumes performance of the Services. If
Company elects to terminate this Agreement due to Employee’s Disability; it will
give Employee not more than thirty (30) days advance written notice.

3.1.3 Discontinuance of Business. If Company discontinues operating its business
in any substantial respect, then this Agreement shall terminate as of the last
day of the month on which Company ceases such operations with the same effect as
if that last date were originally established as the termination date of this
Agreement.

3.1.4 For Cause. Company may terminate this Agreement without advance notice for
Cause, as determined at the sole discretion of the Board. For the purpose of
this Agreement, “Cause” shall mean, as determined by Company in its sole
discretion: any failure to comply in any material respect with this Agreement or
any agreement incorporated herein; personal or professional misconduct by
Employee (including, but not limited to, criminal activity or gross or willful
neglect of duty); breach of Employee’s fiduciary duty to Company and/or any
subsidiaries, affiliates or successors of Company; conduct that threatens public
health or safety, threatens Company’s ability to manufacture automobile parts,
or threatens to do immediate or substantial harm to Company’s business or
reputation; or any other misconduct, deficiency, failure of performance, breach
or default. To the extent that a breach pursuant to this Section 3.1.4 is, in
Company’s sole discretion, reasonably capable of being cured by Employee without
harm to Company or its reputation, Company shall, instead of immediately
terminating Employee pursuant to this Agreement, provide Employee with notice of
such breach, specifying the actions required to cure such breach, and Employee
shall have thirty (30) days to cure such breach by performing the actions so
specified. If Employee fails to cure such breach to the Company’s satisfaction
within the thirty (30) day period, Company may terminate this Agreement without
further notice. Company’s exercise of its right to terminate under this Section
shall be without prejudice to any other remedy to which Company may be entitled
at law, in equity, or under this Agreement.

3.1.5 Without Cause. This Agreement may be terminated without Cause at any time
by the Company upon thirty (30) days advanced written notice to Employee.

3.1.6 Voluntary Termination. This Agreement may be terminated for any reason at
any time by Employee upon thirty (30) days advanced written notice to the
Company.

3.1.7 Change in Control. For purposes of this Plan, a “Change in Control” of the
Company shall be deemed to have occurred if:

3.1.7.1.1 Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities.

3.1.7.1.2 The stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (i) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
re-capitalization of the Company (or similar transaction) in which no “person”
(as hereinabove described) acquires more than 50% of the combined voting power
of the Company’s then outstanding securities; or

3.1.7.1.3 The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

3



--------------------------------------------------------------------------------



 



3.1.8 Activation Event. For purpose of this Plan, the term “Activation Event”
shall mean an involuntary termination of employment with the Company within one
(1) year after a Change in Control. “Involuntary termination” shall mean:

3.1.8.1.1 without the Employee’s express written consent the significant
reduction of the Employee’s duties, authority or responsibilities, relative to
the Employee’s duties, authority or responsibilities as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced duties,
authority, or responsibilities;

3.1.8.1.2 without the Employees’ express written consent, a substantial
reduction, without good business reasons, of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction;

3.1.8.1.3 a reduction by the Company in the base salary and/or incentive
compensation opportunity of the employee as in effect immediately prior to such
reduction;

3.1.8.1.4 a material reduction by the Company in the kind or level of employee
benefits, to which the Employee was entitled immediately prior to such reduction
with the result that the employee’s overall benefits package is significantly
reduced;

3.1.8.1.5 the relocation of the Employee to a facility or a location more than
50 miles from the employee’s then present location, without the Employee’s
express written consent;

3.1.8.1.6 any purported termination of the employee by the Company that is not
effected for disability or for just cause, or any purported termination for
which the grounds relied upon are not valid;

3.1.8.1.7 the failure of the Company to obtain the assumption of this Plan by
any successors contemplated by the Change-in-Control agreement or transaction;
or

3.1.8.1.8 any act or set of facts or circumstances, that would, violate
California case law.



  3.2   Employee’s Rights Upon Termination.

3.2.1 Expiration of Term. Upon termination of this Agreement by expiration of
the Term set forth in Section 2 above, Company shall have no further obligation
to Employee under this Agreement or otherwise except to pay to Employee (a) any
accrued and unpaid base compensation and variable compensation (less applicable
withholdings) and (b) reimbursement of any unpaid reimbursable expenses, owed to
Employee prior to the expiration of the Term.

3.2.2 Death or Disability. Upon termination of this Agreement because of death
or Disability of Employee pursuant to Sections 3.1.1 or 3.1.2 above, Company
shall have no further obligation to Employee under this Agreement or otherwise
except to pay to Employee’s estate or designated beneficiary (a) any accrued and
unpaid base compensation and variable compensation pro rated to the date of
termination (less applicable withholdings) and (b) reimbursement of any unpaid
reimbursable expenses, owed to Employee prior to the date of Employee’s death or
termination due to Disability.

3.2.3 Discontinuance Of Business. Upon termination of this Agreement because of
discontinuation of Company’s business pursuant to Section 3.1.3, Company shall
have no further obligation to Employee under this Agreement or otherwise except
to pay to Employee (a) any unpaid base compensation (less applicable
withholdings) and (b) reimbursement of any unpaid reimbursable expenses, owed to
Employee prior to the date of termination of this Agreement.

3.2.4 Termination With Cause. Upon termination of Employee’s employment for
Cause pursuant to Section 3.1.4, Company shall have no further obligation to
Employee under this Agreement or otherwise except to pay to Employee (a) any
unpaid base compensation (less applicable withholdings) and (b) reimbursement of
any unpaid reimbursable expenses, owed to Employee by Company prior to the date
of the termination.

3.2.5 Termination Without Cause. Upon termination of Employee’s employment by
Company without “Cause,” Company shall have no further obligation to Employee
under this Agreement or otherwise except to pay to Employee:

3.2.5.1.1 Any accrued and unpaid base compensation (less applicable
withholdings) and reimbursement of any unpaid reimbursable expenses owed by
Company to Employee through the termination date; and

4



--------------------------------------------------------------------------------



 



3.2.5.1.2 Severance compensation totaling one (1) year base compensation in the
form of (i) monthly payments to Employee in the amount of Employee’s monthly
base salary as in effect on the date of termination, payable in accordance with
customary payroll practices, for twelve (12) months following such termination;
provided, however, that such severance payments shall be reduced by 50% of any
earnings of Employee subsequent to the termination that gives rise to the
severance payments. Payment of severance compensation shall be conditioned upon
Employee executing a Release Agreement, which shall include among other things
the language set forth in Exhibit A and upon Employee’s compliance with his
obligations under Article 6; provided, however, that Company may in its sole
discretion revise the language in Exhibit A at any time prior to the execution
of the Release Agreement. Severance compensation pursuant to this Section 3.2.5
shall be in lieu of any other severance benefit or other right or remedy to
which Employee would otherwise be entitled under Company’s policies in effect on
the date of execution of this Agreement or thereafter. Employee acknowledges and
agrees that in the event Employee breaches any provision of Article 6 or the
Release Agreement, his right to receive severance payments under this
Section 4.2.5 shall automatically terminate and Employee shall repay all
severance payments received.

3.2.5.1.3 For purposes of clarification, Company’s or Employee’s election not to
renew the employment Term shall not constitute a termination without “Cause”
covered by this Section 3.2.5, but shall constitute a termination due to
expiration of Term and subject to and covered by Section 3.2.1.

3.2.6 Voluntary Termination. Upon Employee’s voluntary termination of his
employment, Company shall have no further obligation to Employee under this
Agreement or otherwise, except to pay to Employee (a) any unpaid base
compensation (less applicable withholdings) and (b) reimbursement of any unpaid
reimbursable expenses owed to Employee by Company prior to the date of
termination.

3.2.7 Termination Due to Change in Control
Upon termination of Employee’s employment by Company due to Change In control,”
Company shall have no further obligation to Employee under this Agreement or
otherwise except to pay to Employee:

3.2.7.1.1 Any accrued and unpaid base compensation (less applicable
withholdings) and reimbursement of any unpaid reimbursable expenses owed by
Company to Employee through the termination date; and

3.2.7.1.2 Severance compensation totaling three (3) years base compensation in
the form of (i) monthly payments to Employee in the amount of Employee’s monthly
base salary as in effect on the date of termination, payable in accordance with
customary payroll practices, for thirty six (36) months following such
termination; provided, however, that such severance payments shall be reduced by
50% of any earnings of Employee subsequent to the termination that gives rise to
the severance payments. Payment of severance compensation shall be conditioned
upon Employee executing a Release Agreement, which shall include among other
things the language set forth in Exhibit A and upon Employee’s compliance with
his obligations under Article 5; provided, however, that Company may in its sole
discretion revise the language in Exhibit A at any time prior to the execution
of the Release Agreement. Severance compensation pursuant to this Section 3.2.7
shall be in lieu of any other severance benefit or other right or remedy to
which Employee would otherwise be entitled under Company’s policies in effect on
the date of execution of this Agreement or thereafter. Employee acknowledges and
agrees that in the event Employee breaches any provision of Article 6 or the
Release Agreement, his right to receive severance payments under this
Section 3.2.7 shall automatically terminate and Employee shall repay all
severance payments received.

3.2.8 For purposes of clarification, Company’s or Employee’s election not to
renew the employment Term shall not constitute a termination without “Cause”
covered by this Section 3.2.7, but shall constitute a termination due to
expiration of Term and subject to and covered by Section 3.2.1.

3.2.9 Board Membership. Upon Employee’s termination of employment for any reason
whatsoever, Employee shall be deemed to have resigned as a member of the Board
effective as of the date of Employee’s termination, without any further action
by Employee or any other party unless nominated by the Nominating committee and
subject to shareholder approval.

5



--------------------------------------------------------------------------------



 



4   REPRESENTATIONS AND WARRANTIES



  4.1   Representations of Employee. Employee represents and warrants that he
has all right, power, authority and capacity, and is free to enter into this
Agreement; that by doing so, Employee will not violate or interfere with the
rights of any other person or entity; and that Employee is not subject to any
contract, understanding or obligation that will or might prevent, interfere with
or impair the performance of this Agreement by Employee. Employee shall
indemnify and hold Company harmless with respect to any losses, liabilities,
demands, claims, fees, expenses, damages and costs (including attorneys’ fees
and court costs) resulting from or arising out of any third party claim or
action based upon Employee’s violation of the foregoing representation.    
4.2   Representations of Company. Company represents and warrants that it has
all right, power and authority, without the consent of any other person, to
execute and deliver, and perform its obligations under, this Agreement. All
corporate and other actions required to be taken by Company to authorize the
execution; delivery and performance of this Agreement and the consummation of
all transactions contemplated hereby have been duly and properly taken.    
4.3   Materiality of Representations. The representations, warranties and
covenants set forth in this Agreement shall be deemed to be material and to have
been relied upon by the parties hereto.



5   COVENANTS



  5.1   Nondisclosure and Invention Assignment. Employee shall not disclose or
use at any time, either during the Term or thereafter, to any person or entity
or use for his own direct or indirect benefit any Confidential Information (as
defined below) of which Employer is or becomes aware, whether or not such
information is developed by Employee, except to the extent that such disclosure
or use is directly related to and required by Employee’s Performance of his
duties under this Agreement. For purposes of this Agreement, “Confidential
Information” shall include Company’s products, reports, studies, services,
processes, suppliers, customers, customers’ account executives, financial, sales
and distribution information, price lists, identity and list of actual and
potential customers, trade secrets, technical information, business plans and
strategies to the extent that such information has not been publicly
disseminated by Company or otherwise made available to the public. For purposes
of the foregoing, information shall not be deemed to have been “publicly
disseminated” or “otherwise made available to the public” if such dissemination
or availability arose as a result of a breach of this Agreement.     5.2  
Covenant to Deliver Records. Upon termination of Employee’s employment, Employee
will deliver to Company all customer lists, proposals, reports, memoranda,
computer software and programming, budgets and other financial information, and
other materials or records or writings of any type (including any copies thereof
and regardless of the medium in which the information exists) made, used or
obtained by Employee in connection with his employment by Company.     5.3  
Employee Proprietary Information and Inventions Agreement. Employee shall be
subject to the provisions of the Company’s Employee Standards of Professional
Conduct Statement and is incorporated herein by this reference.     5.4  
Non-Solicitation. Employee agrees that, so long as he is employed by Company and
for a period of one (1) year after termination of his employment for any reason,
he shall not (a) directly or indirectly solicit, induce or attempt to solicit or
induce any Company employee to discontinue his or her employment with Company
(b) usurp any opportunity of Company that Employee became aware of during his
tenure at Company which is made available to him on the basis of the belief that
Employee is still employed by Company, or (c) directly or indirectly solicit or
induce or attempt to influence any person or business that is an account,
customer or client of Company to restrict or cancel the business of any such
account, customer or client with Company. (For purposes of this Agreement, an
employee, consultant, or agent is defined as any person who has worked for
Company within the twelve-month period immediately preceding the termination of
Employee’s employment.).     5.5   Non Disparagement. Employee shall not,
directly or indirectly, either for the benefit of Employee or any other Person,
from the Effective Date to the first anniversary of the termination of his
Employment, make any disparaging remarks that are reasonably likely to cause
material injury to the relationship between the Company or its affiliates and
any existing or prospective client, lessor, lessee, contractual counterparty,
vendor, supplier, customer, distributor, employee, consultant, regulator or
other business associate of the Company or its affiliates.

6



--------------------------------------------------------------------------------



 



6   CERTAIN RIGHTS OF COMPANY



  6.1   Announcement. Company shall have the right to make public announcements
concerning the execution of this Agreement and certain terms thereof.     6.2  
Right to Insure. Company shall have the right to secure, in its own name or
otherwise, and at its own expense, life, health, accident or other insurance
covering Employee, and Employee shall have no right, title or interest in and to
such insurance. Employee shall assist Company in procuring such insurance by
submitting to examinations and by signing such applications and other
instruments as may be required by the insurance carriers to which application is
made for any such insurance.



7   ASSIGNMENT



  7.1   Neither party may assign or otherwise dispose of its rights nor
obligations under this Agreement without the prior written consent of the other
party except as provided in this Paragraph. Company may assign and transfer this
Agreement, or its interest in this Agreement, to any affiliate of Company or to
any entity that is a party to a merger, reorganization, or consolidation with
Company, or to a subsidiary of Company, or to any entity that acquires
substantially all of the assets of Company or of any division with respect to
which Employee is providing services (providing such assignee assumes Company’s
obligations under this Agreement) without Employee’s consent. Employee shall, if
requested by Company, perform the Services, as specified in this Agreement, for
the benefit of any subsidiary or other affiliate of Company. Upon assignment,
acquisition, merger, consolidation or reorganization, the term “Company” as used
herein shall be deemed to refer to such assignee or successor entity. Employee
shall not have the right to assign his interest in this Agreement, any rights
under this Agreement, or any duties imposed under this Agreement, nor shall
Employee or his spouse, heirs, beneficiaries, executors or administrators have
the right to pledge, hypothecate or otherwise encumber Employee’s right to
receive compensation hereunder without the express written consent of Company.



8   RESOLUTION OF DISPUTES



  8.1   Venue. In the event of any dispute arising out of or in connection with
this Agreement or in any way relating to the employment of Employee that leads
to the filing of a lawsuit, the parties agree that venue and jurisdiction shall
be in Los Angeles County, California.     8.2   Submission To Arbitration.
Company and Employee agree that any dispute with any party (including Company’s
affiliates, successors, predecessors, contractors, employees and agents) that
may arise out of this Agreement, or Employee’s engagement with Company or the
termination thereof, shall be submitted for resolution by mandatory, binding
arbitration in accordance with Company’s standard Alternative Dispute Resolution
Agreement. The arbitration requirement applies to all statutory, contractual
and/or common law claims including, but not limited to, claims arising under
Title VII of the Civil Rights Action of 1964; the Age Discrimination in
Employment Act; the Equal Pay Act of 1963; the California Fair Employment and
Housing Act; California Labor Code sections 200, et seq., 970, and 1050, et
seq.; the Fair Labor Standards Act; and the Americans with Disabilities Act.
Both Company and Employee shall be precluded from bringing or raising in court
or any other forum any dispute that was or could have been submitted to binding
arbitration. This arbitration requirement does not apply to claims for workers’
compensation benefits, claims arising under ERISA (29 U.S.C. §§ 1001, et seq.)
or provisional remedies under California Code of Civil Procedure section 1281.8.
    8.3   Payment Of Costs And Fees. Where required by law, Company shall pay
all additional costs peculiar to the arbitration to the extent such costs would
not otherwise be incurred in a court proceeding (for instance, Company will, if
required, pay the arbitrator’s fees to the extent it exceeds Court filing fees).
Each party shall pay its own costs and attorneys’ fees in the first instance.
However, the arbitrator may award costs and attorneys’ fees to the prevailing
party to the extent permitted by law.

7



--------------------------------------------------------------------------------



 



9   GENERAL PROVISIONS



  9.1   Notices. Notice under this Agreement shall be sufficient only if
personally delivered by a major commercial paid delivery courier service or
mailed by certified or registered mail (return receipt requested and postage
pre-paid) to the other party at its address set forth in the signature block
below or to such other address as may be designated by either party in writing.
If not received sooner, notices by mail shall be deemed received five (5) days
after deposit in the United States mail.     9.2   Agreement Controls. Unless
otherwise provided for in this Agreement, Company’s policies, procedures and
practices shall govern the relationship between Employee and Company. If,
however, any of Company’s policies, procedures and/or practices conflict with
this Agreement (together with any amendments hereto), this Agreement (and any
amendments hereto) shall control.     9.3   Amendment and Waiver. Any provision
of this Agreement may be amended or modified and the observance of any provision
may be waived (either retroactively or prospectively) only by written consent of
the parties. Either party’s failure to enforce any provision of this Agreement
shall not be construed as a waiver of that party’s right to enforce such
provision.     9.4   Governing Law. This Agreement and the performance hereunder
shall be interpreted under the substantive laws of the State of California,
without giving effect to the conflict of law principles thereof.     9.5   Force
Majeure. Either party shall be temporarily excused from performing under this
Agreement if any force majeure or other occurrence beyond the reasonable control
of either party makes such performance impossible, except a Disability as
defined in this Agreement, provided that the party subject to the force majeure
provides notice of such force majeure at the first reasonable opportunity. Under
such circumstances, performance under this Agreement that related to the delay
shall be suspended for the duration of the delay provided the delayed party
shall resume performance of its obligations with due diligence once the delaying
event subsides. In case of any such suspension, the parties shall use their
reasonable best efforts to overcome the cause and effect of such suspension.    
9.6   Remedies. Employee acknowledges that because of the nature of Company’s
business, and the fact that the services to be performed by Employee pursuant to
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character that give them a peculiar value, a breach of this
Agreement shall cause substantial injury to Company for which money damages
cannot reasonably be ascertained and for which money damages would be
inadequate. Employee therefore agrees that Company shall have the right to
obtain injunctive relief, including the right to have the provisions of this
Agreement specifically enforced by Arbitration having equity jurisdiction, in
addition to any other remedies that Company may have.     9.7   Severability. If
any term, provision, covenant, paragraph, or condition of this Agreement is held
to be invalid, illegal, or unenforceable by any court of competent jurisdiction,
that provision shall be limited or eliminated to the minimum extent necessary so
this Agreement shall otherwise remain enforceable in full force and effect.    
9.8   Construction. Headings and captions are only for convenience and shall not
affect the construction or interpretation of this Agreement. Whenever the
context requires, words, used in the singular shall be construed to include the
plural and vice versa, and pronouns of any gender shall be deemed to include the
masculine, feminine, or neuter gender.     9.9   Counterparts. This Agreement
may be signed in counterpart copies, each of which shall represent an original
document, and all of which shall constitute a single document.     9.10   No
Adverse Construction. The rule that a contract is to be construed against the
party drafting the contract is hereby waived, and shall have no applicability in
construing this Agreement or the terms hereof.     9.11   Entire Agreement. With
respect to its subject matter, namely, the engagement by Company of Employee,
this Agreement and all exhibits hereto (including the documents expressly
incorporated herein, such as the Employee Proprietary Information and Inventions
Agreement) contain the entire understanding between the parties, and supersedes
any prior agreements, understandings, and communications between the parties,
whether oral, written, implied or otherwise.     9.12   Assistance of Counsel.
Employee expressly acknowledges that he was advised he has the right to be
represented by counsel of his own choosing in connection with the negotiation
and drafting of the terms of this Agreement.

8



--------------------------------------------------------------------------------



 



  9.13   Attorneys’ Fees. Company shall reimburse Employee up to $2,500 for
attorneys’ fees incurred by Employee for advice and negotiation in connection
with the execution of this Agreement. Such reimbursement shall be made on the
date that is six (6) month after the Effective Date and only if, on that date;
Employee is then employed by Company.     9.14   Further Assurances. Each party
hereto shall execute such documents and other papers and take such further
actions as may be reasonably required or desirable to carry out the provisions
of this Agreement and the transactions contemplated by this Agreement.    
9.15   Payment of Taxes. To the extent that any taxes become payable by Employee
by virtue of any payments made or benefits conferred by the Company, the Company
shall not be liable to pay or obligated to reimburse Employee for any such taxes
or to make any adjustment under this Agreement. Any payments otherwise due under
this Agreement to Employee shall be reduced by any required withholding for
Federal, State and/or local taxes and other appropriate payroll deductions.

The parties execute this Executive Employment Agreement as of the date stated
above:

              EMPLOYEE   SUPERIOR INDUSTRIES INTERNATIONAL, INC.
 
           
By:
  /s/ Steven J. Borick   By:   /s/ Louis L. Borick

           

            Steven J. Borick                 Louis L. Borick,

            President and CEO                 Chairman of the Board

NOTICE ADDRESS
Superior Industries International, Inc.
7800 Woodley Avenue
Van Nuys, CA 91406

9



--------------------------------------------------------------------------------



 



EXHIBIT A

RELEASE AGREEMENT LANGUAGE

In consideration for this severance compensation, Employee, upon accepting such
severance payment, on behalf of himself, his agents, heirs, executors,
administrators, and assigns, expressly releases and forever discharges Company
and its successors and assigns, and all of its respective agents, Directors,
officers, partners, employees, representatives, insurers, attorneys, parent
companies, subsidiaries, affiliates, and joint venturers, and each of them, from
any and all claims based upon acts or events that occurred on or before the date
on which Employee accepts the severance compensation, including any claim
arising under any state or federal statute or common law, including, but not
limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et
seq., the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §§ 623, et seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq., the
California Fair Employment and Housing Act, California Government Code §§ 12940,
et seq., breach of contract, and any other statutory or common law claim.

Employee acknowledges that he is familiar with section 1542 of the California
Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee expressly acknowledges and agrees that he is releasing all known and
unknown claims, and that he is waiving all rights he has or may have under Civil
Code section 1542 or under any other statute or common law principle of similar
effect. Employee acknowledges that the benefits he is receiving in exchange for
this Release are more than the benefits to which he otherwise would have been
entitled, and that such benefits constitute valid and adequate consideration for
this Release. Employee further acknowledges that he has read this Release,
understands all of its terms, and has consulted with counsel of his choosing
before signing this Agreement.

10